Citation Nr: 0104244	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thumbs.

2.  Entitlement to service connection for arthritis of the 
right hip.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to a rating in excess of 50 percent for 
anxiety and depression.

6.  Entitlement to a rating in excess of 20 percent for 
bursitis of the shoulders, elbows, and knees.

7.  Entitlement to a rating in excess of 10 percent for 
hemicrania and complicated migraine.

8.  Entitlement to restoration of a 20 percent rating for 
gout of both feet, currently evaluated as noncompensable.
9.  Entitlement to a separate rating for scars resulting from 
a craniotomy.

10.  Entitlement to a temporary total rating due to a period 
of convalescence following surgery in May 1995 for arthritis 
of the right thumb.  

11.  Entitlement to a temporary total rating due to a period 
of convalescence following surgery in July 1995 for arthritis 
of the left thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 1996, following a VA examination, the RO reduced the 
disability rating for the veteran's service-connected gout of 
the feet from 20 percent to noncompensable.  That rating had 
been in effect less than 5 years, and the reduction in that 
individual rating did not result in an overall reduction of 
compensation being paid to the veteran.  38 C.F.R. 
§§ 3.105(e), 3.344 (1995).  
In August 1996, during the pendency of the appeal, the RO 
denied entitlement to service connection for arthritis in 
multiple joints, including the shoulders, elbows, and knees.  
That disability was claimed as secondary to gout for which 
service connection had already been established.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, he did not submit a Notice of Disagreement 
with respect to that issue.  Thus, that decision became 
final, and the Board has no jurisdiction over that issue.  
Accordingly, it will not be considered below.

In May 1997, the RO granted entitlement to service connection 
for a hiatal hernia and assigned a 10 percent rating, 
effective March 20, 1995.  The veteran submitted a Notice of 
Disagreement with respect to that effective date and was 
issued a Statement of the Case.  The veteran did not, 
however, submit an appeal with respect to that decision.  In 
fact, in a written statement, dated May 2000, the veteran 
withdrew that issue, which he characterized as 
gastroesophageal reflux disease, from consideration.  
38 C.F.R. § 20.204 (2000).  Accordingly, that issue will not 
be considered below.

In a written statement, received in March 1999, the veteran 
withdrew the following issues from his appeal:

Entitlement to service connection for 
rhinitis.

Entitlement to service connection for 
diabetes mellitus.

Entitlement to service connection for 
disability of the maxilla due to gum 
disease.

Entitlement to a rating in excess of 20 
percent for temporalis wasting with 
disfiguring scars.

Entitlement to a compensable rating for 
hemorrhoids.

Consequently, those issues will not be considered below.  
38 C.F.R. § 20.204(c).
The issues of entitlement to service connection for sinusitis 
and of entitlement to increased ratings for anxiety and 
depression; for bursitis of the shoulders, elbows, and knees; 
and for hemicrania and complicated migraine, are the subjects 
of a remand at the end of this decision.


FINDINGS OF FACT

1.  Degenerative joint disease of the thumbs was first 
clinically demonstrated several years after service; and the 
preponderance of the evidence shows that it is unrelated to 
service or to service-connected gout.

2.  Arthritis of the right hip was first clinically 
demonstrated several years after service; and the 
preponderance of the evidence shows that it is unrelated to 
service or to service-connected gout.

3.  The evidence does not establish the presence of a current 
seizure disorder.

4.  Bursitis of each shoulder, each elbow, and each knee, 
constitute separate and distinct disabilities.

5.  The veteran has a history of gout without current active 
process or residuals thereof.

6.  The surgical scar from the veteran's service-connected 
craniotomy in April 1996 has been painful and tender on 
objective demonstration; and as such, is productive of 
disability separate from the veteran's service-connected 
residual skull loss and separate from the service-connected 
residual temporalis wasting.

7.  In May 1995, the veteran underwent surgery for non-
service-connected arthritis of the right thumb.  

8.  In July 1995, the veteran underwent surgery for non-
service-connected arthritis of the left thumb.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thumbs was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Degenerative joint disease of the thumbs is not 
proximately due to or the result of service-connected disease 
or disability.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 
(2000).

3.  Arthritis of the right hip was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

4.  Arthritis of the right hip is not proximately due to or 
the result of service-connected disease or disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000).

5.  A seizure disorder was not incurred in or aggravated by 
service, nor may such a disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000)

6.  A seizure disorder is not proximately due to or the 
result of service-connected disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.310 (2000)
7.  The criteria for separate ratings for bursitis of each 
shoulder, each elbow, and each knee have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.25(b) (2000).

8.  The criteria for a compensable rating for gout of both 
feet have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a,  
Diagnostic Code 5017 - 5002 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

9.  The criteria for a separate 10 percent rating for a scar 
resulting from a service-connected craniotomy, performed in 
April 1996, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.25(b), 4.118, Diagnostic Code 7804 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Esteban v. Brown, 6 Vet. App. 259, 261 
- 262 (1996); see also, VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997).

10.  There is no legal merit to the claim of entitlement to a 
temporary total rating due to a period of convalescence 
following surgery in May 1995 for arthritis of the right 
thumb.  38 C.F.R. § 4.30 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

11.  There is no legal merit to the claim of entitlement to a 
temporary total rating due to a period of convalescence 
following surgery in July 1995 for arthritis of the left 
thumb.  38 C.F.R. § 4.30 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain disabilities, such as arthritis or a seizure 
disorder, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
a.  Degenerative Joint Disease of the Thumbs.

The service medical records are completely negative for any 
complaints of or clinical findings of pain or other 
manifestations of the thumbs.  The veteran did complain of 
painful or swollen joints on many occasions, including his 
retirement examination in March 1986; however, such 
complaints referred to the back, left foot, shoulders, 
elbows, and knees.  They did not concern the hands or 
fingers.  Moreover, there was no evidence, including X-rays 
and laboratory studies, to show arthritis in any joint.  
Indeed, during his retirement examination, the veteran 
responded in the negative, when asked if he then had, or had 
ever had, arthritis; and on examination, his upper 
extremities were reported to be normal.

After service, arthralgia of various joints, including the 
right thumb, was first clinically reported during VA 
outpatient treatment in February 1988.  In January 1990, the 
veteran was treated at a VA arthritis clinic.  It was noted 
that he had probable arthritis in various joints, including 
his hands.  At that time, it was also noted that the veteran 
had had such a diagnosis in February 1989.  Arthritis in any 
joint, however, was not confirmed by X-ray findings until 
March 1990, when it was noted that the veteran had 
degenerative joint disease (arthritis) in his right hip and 
lumbar spine.  Arthritis of both thumbs was not clinically 
recorded until 1992, when it was noted during consultations 
at the VA Rheumatology Service.  In September that year, it 
was noted that the veteran had a several year history of 
painful thumbs.  However, the VA medical records in the late 
1980's and early 1990's are negative for any evidence of a 
relationship between arthritis in the veteran's thumbs and 
service.  

In a letter, dated in June 1997, T. P., M.D., stated that the 
veteran had reportedly had gout in service.  He noted, 
however, that in light of the veteran's subsequent history, 
it was his opinion that the manifestations of gout in service 
had more likely been manifestations of arthritis.  There is 
no evidence, however, that the examiners in service had 
arrived at their diagnosis of gout in an improper manner; 
and, indeed, Dr. P. acknowledged that he could not prove his 
theory.  Moreover, Dr. P.'s clinical record, dated in June 
1997, tends to further undermine his conclusion that gout in 
service represented the onset of arthritis.  In the clinical 
record, not only did he acknowledge that the diagnosis of 
rheumatoid arthritis was uncertain, he listed the onset as 
1996.

In May 1998, following a VA orthopedic examination, the 
examiner confirmed that the veteran had osteoarthritis of the 
hands.  He further stated that after a review of the 
veteran's claims folder, he concluded that the veteran's 
complaints were substantiated by the history of his joint 
symptoms during his military career.  While it is true that 
the veteran complained of joint pain during his service 
career, he did not do so with respect to his hands or 
fingers; and it must be emphasized that there was no evidence 
in service confirming the presence of arthritis.  
Accordingly, the Board finds that the examiner's conclusion 
is unsupported by a review of the service medical records.  
Indeed, the preponderance of the evidence suggests that the 
veteran's arthritis had its onset more than one year after 
the veteran's retirement from active duty and is unrelated 
thereto.

Finally, the Board has considered the possibility that the 
veteran's arthritis of the thumbs is due to gout for which 
service connection has already been established.  There is no 
evidence, however, that the non-service-connected arthritis 
is proximately due to or the result of a service-connected 
condition or that the arthritis in his thumbs was clinically 
worsened by service-connected disability.  Indeed, in June 
1996, the veteran underwent a VA orthopedic examination to 
consider that very question.  Following the examination, the 
examiner noted that the veteran had a history of gout and 
that he "currently" had polyarthritis syndrome which had 
been referred to as seronegative rheumatoid arthritis.  The 
examiner noted, however, that if that syndrome were gout, he 
would have expected to find tophi which the veteran did not 
have.  Accordingly, service connection is not warranted for 
arthritis of the thumbs secondary to gout.

b.  Arthritis of the Right Hip.

The service medical records are completely negative for any 
complaints or clinical findings of arthritis of the right 
hip.  The veteran was treated on a number of occasions for 
low back pain radiating to the right hip (e.g., June 1977); 
however, right hip disability was not clinically 
demonstrated.  The veteran also complained of painful or 
swollen joints on many occasions, including his retirement 
examination in March 1986; however, such complaints referred 
to the back, left foot, shoulders, elbows, and knees.  They 
did not concern the right hip.  Moreover, there was no 
evidence, including X-rays and laboratory studies, to show 
arthritis in any joint.  Indeed, during his retirement 
examination, the veteran responded in the negative, when 
asked if he then had, or had ever had, arthritis; and on 
examination, there was no report of right hip disability.

After service, the veteran complained of pain in various 
joints, including the right hip.  In January 1990, the 
veteran was treated by J. F., M.D., for complaints of right 
hip pain following a work-related lifting injury.  Those 
complaints were associated with lumbosacral strain.  In March 
1990, X-rays taken by VA revealed mild degenerative joint 
disease in the right hip.

In a letter, dated in June 1997, T. P., M.D., stated that the 
veteran had reportedly had gout in service.  He noted, 
however, that in light of the veteran's subsequent history, 
it was his opinion that the manifestations of gout in service 
had more likely been manifestations of arthritis.  There is 
no evidence, however, that the examiners in service had 
arrived at their diagnosis of gout in an improper manner; 
and, indeed, Dr. P. acknowledged that he could not prove his 
theory.  As above, Dr. P.'s clinical record, dated in June 
1997, tends to further undermine his conclusion that gout in 
service represented the onset of arthritis.  In the clinical 
record, he did not refer to arthritis of the right hip

While it is true that the veteran complained of right hip 
pain during his service career, such complaints were a 
manifestation of his service connected low back disability.  
Moreover, it must be emphasized that there was no evidence in 
service confirming the presence of arthritis in the right hip 
or any other right hip disability.  Accordingly, the Board 
finds that the examiner's conclusion is unsupported by a 
review of the service medical records.  Rather, the 
preponderance of the evidence suggests that the veteran's 
arthritis had its onset more than one year after the 
veteran's retirement from active duty and is unrelated 
thereto.

Finally, the Board has considered the possibility that the 
veteran's arthritis of the right hip is due to gout for which 
service connection has already been established.  There is no 
evidence, however, that the non-service-connected arthritis 
is proximately due to or the result of a service-connected 
condition or that the arthritis of the right hip was 
clinically worsened by a service-connected disability.  
Indeed, in June 1996, the veteran underwent a VA orthopedic 
examination to consider that question.  Following the 
examination, the examiner noted that the veteran had a 
history of gout and that he "currently" had polyarthritis 
syndrome which had been referred to as seronegative 
rheumatoid arthritis.  He noted, however, that if that 
syndrome were gout, he would have expected to find tophi 
which the veteran did not have.  Accordingly, service 
connection for arthritis of the right hip, secondary to 
service-connected gout, is not warranted.

c. Seizure Disorder.

The veteran maintains that his seizures are the result of a 
head injury sustained in a motor vehicle accident in service 
in 1965.  In the alternative, he maintains that they are 
associated with the service-connected residuals of a 
craniotomy performed in 1996.  

The service medical records show that in August 1965, the 
veteran sustained a head injury in an automobile accident and 
that he complained of numbness on the right side of his 
forehead.  In September 1968, he sustained two lacerations to 
the mid-forehead in another automobile accident.  X-rays of 
the skull were negative, and a neurologic examination was 
normal.  In April 1970, the veteran was found to have 
headaches associated with the automobile accident in 1965.  
Skull X-rays were again negative, and the examiner doubted 
the presence of a subdural hematoma or of an epileptic 
equivalent.  Indeed, during service, there was no record of a 
seizure disorder of any kind.  In fact, during the veteran's 
service retirement examination, he responded in the negative, 
when asked if he then had, or had ever had, fits or epilepsy; 
and a neurologic evaluation was normal. 

VA hospital records, dated in December 1986, show that the 
veteran was treated for atypical chest pain and a syncopal 
episode.  CT of the head revealed no evidence of an infarct 
or bleeding.  

In April 1996, the veteran underwent a craniotomy to 
alleviate a right middle cerebral aneurysm.  Following that 
surgery, the veteran was placed on Dilantin to prevent 
seizures.  Service connection was subsequently established 
for the residuals of that surgery as secondary to the 
veteran's service-connected arteriosclerotic heart disease.  
A 30 percent evaluation was assigned for the residuals of the 
craniotomy.  Service connection was also established for 
hemicrania and complicated migraine as a result of that 
surgery.  

In July 1996, the veteran's Dilantin was discontinued; and it 
was noted that he had had no seizures off the Dilantin.  An 
electroencephalogram (EEG) was essentially normal.  In March 
1997, the VA Mental Hygiene Clinic reported that the veteran 
had a seizure disorder.  During a VA neurologic consultation 
in June 1997, he reported that his legs jerked in his sleep, 
and the diagnosis was rule out seizures.  

During VA outpatient treatment in August 1997, the veteran 
again complained of periodic leg movements in his sleep and 
of recurrent headaches.  An EEG was abnormal and revealed 
frequent right temporal epileptiform discharges consistent 
with potential epileptogenisis in that region and mild right 
temporal slowing consistent with focal cerebral dysfunction.  

In April 1998, the veteran underwent a VA examination to 
evaluate his neurologic complaints, primarily migraine 
headaches.  It was noted specifically, however, that those 
headaches were not associated with seizures or other 
neurologic complaints.  In fact, the veteran denied a history 
of seizures.  In addition to the migraine headaches, it was 
noted that the veteran had a right temporal craniotomy scar 
with associated tenderness and paresthesia.  Despite such 
findings, there was simply no evidence of a seizure disorder 
of any kind.  Absent evidence of such a disorder in service 
or of a current seizure disorder, the Board is of the opinion 
that service connection is not warranted, either on a direct 
or a presumptive basis or as secondary to service connected 
disability.  

II.  Increased Ratings

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes (DC) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  


A.  Bursitis of the Shoulders, Elbows, and Knees

The veteran seeks a rating in excess of 20 percent for 
bursitis of the shoulders, elbows, and knees.  In so doing, 
he requests that separate ratings be assigned for each 
shoulder, each elbow and each knee (NOD, received in November 
1996).  

In a May 1997 rating decision issued during the current 
appeal, the RO noted that the veteran's bursitis was rated as 
degenerative arthritis and that the 20 percent rating was 
assigned because the bursitis affected 2 or more major joints 
and resulted in occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1996).  The RO 
considered the possibility of assigning separate ratings for 
each of the joints involved but noted that the veteran also 
had intercurrent arthritis in the shoulders, elbows, and 
knees.  The RO concluded that the arthritis masked the 
manifestations of the bursitis and considered the bursitis 
static in nature.  As such, the RO confirmed and continued 
the single 20 percent rating for bursitis of the shoulders, 
elbows, and knees.

Although bursitis is a single disease entity, it affects 
different parts of the veteran's anatomy and, as such, 
results in multiple distinct disabilities.  Disabilities 
arising from a single disease entity are to be rated 
separately and then combined to determine the overall rating.  
38 C.F.R. § 4.25(b).  Accordingly, separate ratings are 
warranted for each shoulder, each elbow, and each knee.  To 
that extent, the issue of an increased rating for bursitis is 
granted.

b.  Gout

The veteran seeks a compensable rating for his service-
connected gout of both feet. As noted in the Introduction, 
during the pendency of the appeal, the veteran's rating for 
gout was reduced from 20 percent to noncompensable.

Gout is rated in accordance with 38 C.F.R. § 4.71a, DC 5017, 
which in turn directs that gout be rated as rheumatoid 
arthritis.  Rheumatoid arthritis is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under that code, 
different rating structures are assigned depending on whether 
the rheumatoid process is active or not.  When the process is 
active, a 20 percent evaluation is warranted for one or two 
exacerbations per year in a well-established diagnosis.  A 40 
percent evaluation is warranted when there are symptom 
combinations productive of definite impairment objectively 
supported by examination findings or exacerbations occurring 
three or more times a year.  A 60 percent evaluation is 
warranted when the manifestations are less than those 
required for a 100 percent schedular evaluation, but when 
there is weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times per year or a lesser number over 
prolonged periods.  A 100 percent schedular evaluation is 
warranted for active rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating.

When the rheumatoid process is inactive, the rating is based 
on the effects of chronic residuals.  Residuals such as 
limitation of motion or ankylosis (favorable or unfavorable) 
will be rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a 10 percent rating is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
In such situations, the higher evaluation is assigned.

Despite the fact that the veteran has been treated in 
arthritis clinics for the last several years, primarily for 
seronegative rheumatoid arthritis, his records of treatment 
and examination, both from VA and private health care 
providers, are negative for any evidence of active gout or 
the residuals thereof.  Although he demonstrates tenderness 
in his heels, that has been found to be related to heel 
spurs, and there is no evidence that it is related to active 
gout (See, e.g., VA examination report, dated in June 1996 
and clinical record from T. P., M.D., dated in June 1997; and 
report of Rheumatology Consultation, dated in October 1997).  
During the most recent VA orthopedic examination (May 1998), 
he demonstrated a very stiff, antalgic gait, however, he had 
a normal range of motion in his toes.  Again, his foot pain 
was associated with calcaneal spurs with plantar fasciitis of 
both feet, neither of which were (or are) service-connected.  
He did not have deformities or the feet or chronically 
swollen joints, and gout was noted by history only.  
Accordingly, there is no basis for a compensable rating for 
gout, either as an active process or for the residuals 
thereof. 

The Board has considered the possibility of referring this 
issue to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected gout; however, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Rather, the 
record shows that the manifestations of that disability are 
essentially those contemplated by the current schedular 
evaluation.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

III.  Separate Rating for Post-Surgical Scar

In April 1996, the veteran underwent a craniotomy to repair a 
right middle cerebral artery aneurysm.  Following that 
surgery, service connection was established for skull loss 
associated with that surgery and was assigned a 30 percent 
rating under DC 5296.  Service connection was also 
established for temporalis wasting with disfiguring scars, 
and was evaluated as 20 percent disabling under DC 5325.  The 
veteran now seeks a separate rating for the craniotomy scar, 
which he maintains is tender and painful.  

As noted above, in March 1999, the veteran withdrew the issue 
of entitlement to a rating in excess of 20 percent for 
temporalis wasting with disfiguring scars.  That issue, 
however, is different from the issue of entitlement to 
separate rating for scars.  As noted above, unless otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity are to be rated separately, as 
are all other disabling conditions, if any.  All ratings are 
then to be combined to determine the overall rating.  
38 C.F.R. § 4.25(b).  In this regard, the United States Court 
of Veterans Appeals (Court) has stated that the veteran can 
receive separate disability ratings for scars, as well as the 
underlying disability, unless the conditions constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14 (2000).  Esteban v. Brown, 6 Vet. App. 259, 
261 - 262 (1996); see also, VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997).  A separate rating, however, must be based 
upon additional disability.  In this case, there must be 
additional disability resulting from the craniotomy other 
than the skull loss and temporalis wasting for which service 
connection has already been established under DC 5296 and 
5325, respectively.  VA O.G.C. Prec. Op. No. 23-97.  

Other than burn scars, which are not present in this case, 
scars of the head, face, and neck are rated in accordance 
with 38 C.F.R. § 4.118, DC 7800.  Such scars, however, are 
based on disfigurement.  There is no reported disfigurement, 
however, due to the veteran's craniotomy scar.  Moreover, to 
rate the scar on that basis would constitute pyramiding, as 
disfigurement has been associated with the skull loss and has 
already been rated under DC 5296.  By regulation, rating the 
same manifestation under different DC's, i.e. pyramiding, is 
to be avoided.  38 C.F.R. § 4.14. 

The veteran's craniotomy scar may, however, be rated under 
38 C.F.R. § 4.118, DC 7803, 7804, and 7805.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); see also VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  In fact, those DC's address 
manifestations other than disfigurement.  Under DC 7803, a 10 
percent evaluation is warranted for scars which are poorly 
nourished, with repeated ulceration.  However, the surgical 
scars on the veteran's head do not demonstrate such 
manifestations; and therefore, DC 7803 is not applicable to 
the veteran's situation.  Under DC 7805 a compensable 
evaluation may be available on the basis of limitation of 
motion of the affected body part.  However, in this case, 
there is no evidence that the scars on the veteran's head are 
productive of any such limitation of motion.  Under DC 7804, 
a 10 percent rating is warranted for scars which are tender 
and painful on objective demonstration; and indeed, the 
veteran maintains that pain and tenderness are the primary 
manifestations of his craniotomy scar.

When the sutures were removed in May 1996 from the craniotomy 
site, the residual scar was reported to be well-healed with 
no drainage, erythema, or evidence of infection.  There was 
also no evidence that the scar was painful or tender on 
objective demonstration.  Such additional disability was not 
clinically demonstrated until January 1997, when a VA 
examination of the veteran's craniotomy scar revealed that it 
was painful and tender on objective demonstration.  
Paresthesia and tenderness in the area of the scar were also 
confirmed during an VA orthopedic examination in May 1998.  
There is no evidence to the contrary; and, therefore, a 
separate 10 percent rating for a painful and tender 
craniotomy scar is warranted.  The veteran's symptomatology 
from his craniotomy in April 1996 is distinct and separate:  
skull loss; temporalis wasting, i.e., muscle damage; and a 
painful scar.  Thus, as a matter of law, he is entitled to 
separate ratings under DC 5296, DC 5325, and DC 7804, 
respectively.  

IV.  Temporary Total Ratings Due to Periods of Convalescence

Finally, the veteran seeks temporary total ratings due to a 
period of convalescence follow surgery on his thumbs in May 
and July 1995.  Such a rating, however, is predicated on the 
fact that the surgery be for service-connected disability.  
In this case, the surgery in question was performed to 
alleviate the problems caused by arthritis in the veteran's 
thumbs.  As noted above, service connection has not been 
established for that disorder.  The law is dispositive of the 
issue.  Accordingly, there is no legal merit to the veteran's 
claims of entitlement to a temporary total rating for either 
period of convalescence.  As such, those claims must fail.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

V.  Duty to Assist

During the course of this appeal, legislation was enacted 
with respect to VA's duty to assist the veteran in regard to 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).  That legislation 
was enacted after the veteran's case was transferred to the 
Board, and, as such, has not been considered by the RO.  
However, in April 1999, the veteran noted that he had nothing 
more to furnish the Board that was not of record.  
Accordingly, with respect to the foregoing issues further 
development of the record is not warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the thumbs is denied.

Entitlement to service connection for arthritis of the right 
hip is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to separate ratings for bursitis of the 
shoulders, elbows, and knees is granted.

Entitlement to a compensable rating for gout of both feet is 
denied.

Entitlement to a separate rating for a scar resulting from 
the veteran's craniotomy in April 1996 is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  

Entitlement to a temporary total rating due to a period of 
convalescence following surgery in May 1995 for arthritis of 
the right thumb is denied.

Entitlement to a temporary total rating due to a period of 
convalescence following surgery in July 1995 for arthritis of 
the left thumb is denied.  


REMAND

The veteran seeks service connection for sinusitis.  The 
service medical records show that starting in December 1963, 
he was treated on several occasions for that disorder.  In 
December 1972 and September 1974, X-rays of the sinuses were 
negative or clear.  During his service retirement 
examination, it was noted that the veteran had a long history 
of sinus problems; however, his sinuses were normal.

Since service, the veteran has continued to report nasal 
congestion, and the various diagnoses have included 
sinusitis.  In November 1994, computerized tomography (CT) 
performed by VA, revealed mucosal thickening with possible 
fluid in the left frontal sinus consistent with sinusitis.  
In October 1995, X-rays performed by VA, revealed engorgement 
of the nasal turbinates suggesting inflammation.  The sinuses 
were reported as grossly normal.  In January 1998, the 
veteran reported that he was taking Entex and Beconase for 
sinusitis.  It was noted that Entex was prescribed by a 
private physician.  Despite such evidence, however, the 
veteran has not had a recent VA examination to confirm or 
deny the presence of sinusitis.

The veteran also seeks a rating in excess of 50 percent for 
anxiety and depression.  In May 1997, during the course of 
the appeal, the RO had granted the veteran's claim of 
entitlement to service connection for anxiety and depression 
and had subsequently assigned the 50 percent rating, 
effective in March 1995.  That was an initial rating award.  
When a rating award is at issue for an initial grant of 
service connection, a practice known as "staged" ratings 
may apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation." 

At the outset of the veteran's claim, anxiety and depression 
were rated in accordance with 38 C.F.R. § 4.132, DC 9400 
(1994), and it was that set of criteria which were considered 
in assigning the rating for that disorder.  During the course 
of the appeal, however, VA issued changes with respect to the 
criteria for rating anxiety and depression.  61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. § 4.130, DC 9400).  
Those changes became effective November 7, 1996.  In such 
situations, the claim for an increased rating for anxiety and 
depression must be considered under both sets of regulations, 
and the version most favorable to the veteran must be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
VAOGCPREC No. 11-97 (Mar. 25, 1997).  It does not appear, 
however, that the RO ever considered the new regulations in 
any of its rating actions since November 7, 1996.  

As noted above, the Board has concluded that separate ratings 
are warranted for bursitis of each shoulder, each elbow, and 
each knee.  It would be premature, however, for the Board to 
assign such ratings, as such action could prejudice the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, however, the Board notes that the 
veteran has not had an orthopedic examination to ascertain 
the degree of disability attributable specifically to 
bursitis in each of the joints in question.  

The veteran also seeks a rating in excess of 10 percent for 
hemicrania and complicated migraine.  In January 1998, during 
the current appeal, the RO granted the veteran's claim of 
entitlement to service connection for that disability and 
assigned the 10 percent rating currently in effect.  That was 
also an initial rating award, and as such, staged ratings are 
potentially applicable.  Fenderson.  Among the criteria 
specifically noted in the DC applicable to the veteran's 
headaches is the impact they have on his economic 
adaptability.  38 C.F.R. § 4.124a, DC 8100 (2000).

The medical evidence shows that since June 1996, the veteran 
has complained of headaches.  In a VA outpatient treatment 
record, dated in December 1997, he reported that his 
headaches caused him to miss time from work.  During a VA 
psychiatric examination, performed in January 1997, it was 
noted that since November 1995, he had been employed by the 
State of Tennessee Safety Department as a Clerk in the 
Accident Record Department.  During a VA psychiatric 
examination, performed in May 1998, it was noted that he had 
remained in that position until June 1997, when he was 
transferred to Transportation Permit Section, also as a 
clerk.  There is no evidence on file, however, as to the 
actual amount of time the veteran missed from work due to his 
service-connected headaches.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
sinusitis and of entitlement to increased 
ratings for anxiety and depression; for 
bursitis of the shoulders, elbows, and 
knees; and hemicrania and complicated 
migraine.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such information should 
include, but not be limited to, clinical 
records from any health care providers 
who prescribe medication for the 
treatment of sinusitis.  The RO should 
also request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of his 
employment since June 1996, including, 
but not limited to, the name and address 
of his present employer and of any former 
employers.  This should include, but not 
be limited to, his employment with the 
State of Tennessee Safety Department as a 
Clerk in the Accident Record Department 
and as a clerk in the Transportation 
Permit Section.  After acquiring all 
necessary authorization from the veteran, 
the RO should contact the veteran's 
employer and any former employers and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's service-connected psychiatric 
disability, headache disability, and/or 
bursitis of the shoulders, elbows, and 
knees.  Such documents should include, 
but are not limited to, attendance 
records and reasons for absences; records 
associated with any termination of the 
veteran's employment; medical records; 
job descriptions; duty limitations; job 
changes; reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not have 
such documents, the RO should request 
that the employer/former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an ear, nose and throat 
examination to determine the nature, 
extent, and etiology of any sinus 
disability found to be present.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
radiographic testing .  Any indicated 
consultations should also be scheduled.  
The claims folder must be made available 
to the examiner so that the relevant 
medical history may be reviewed.  Should 
sinusitis be found, the examiner should 
render an opinion as to whether it is at 
least as likely as not related to 
disability diagnosed as sinusitis in 
service.  The examiner must set forth the 
rationale for all opinions.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent of his service-
connected anxiety and depression.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  With respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's anxiety and depression.  The 
examiner should provide a global 
assessment of functioning score (GAF) 
based upon the anxiety and depression and 
provide an explanation of the 
significance of the score assigned.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
anxiety and depression (e.g., mild, 
moderate, moderately severe, severe, 
pronounced) to include whether they 
render the veteran unemployable.  The 
rationale for all opinions expressed 
should be provided.

5.  The veteran should be scheduled for 
an orthopedic examination to determine 
the extent of the bursitis in each of his 
shoulders, each of his elbows, and each 
of his knees.  All appropriate tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner, so that 
the relevant medical history may be 
reviewed.  To the extent possible, the 
examiner should differentiate the 
manifestations attributable to bursitis 
from those of any other musculoskeletal 
disorder found to be present in the 
shoulders, elbows, and knees.  If this is 
not possible, the examiner should so 
state.  The examiner must set forth the 
rationale for all opinions.

6.  If indicated by the additional 
development, the veteran should also be 
scheduled for a neurologic examination to 
determine the extent of his service-
connected hemicrania and complicated 
migraine headaches.  All appropriate 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner, so that 
the relevant medical history may be 
reviewed.  

7.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for sinusitis and of 
entitlement to increased r0atings for 
anxiety and depression; for bursitis of 
each shoulder, each elbow, and each knee; 
and for hemicrania and complicated 
migraine.  In rating the anxiety and 
depression and the hemicrania and 
complicated migraine, the RO must 
consider the possibility of "staged 
ratings" noted in Fenderson.  In 
assigning a rating(s) for anxiety and 
depression prior to November 7, 1996, the 
RO must consider the "old criteria" in 
effect for rating those disabilities.  In 
assigning a rating(s) from November 7, 
1996, the RO must consider the old and 
new criteria and apply the version most 
favorable to the veteran.  Karnas.  In 
any event, the RO must take care to 
ensure that the duty to assist the 
veteran has been completed in accordance 
with the recently enacted legislation. 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000, 114 
Stat. 2096).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

